DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 17 and 20-25 with species election of CA-125 in the reply filed on May 25, 2022 is acknowledged.

Status of Claims
Claims 16-26, 28, 30, and 36-43 are currently pending in the instant application. Claims 18-19, 26, 28, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 16-17, 20-25, and 36-43 are under examination on the merits in the instant case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17, 20-25, and 36-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite “priming dose of the vector”. Neither the claims nor the specification defines what is meant by the “priming dose”. The specification merely and generically discloses a very broad description of the “priming dose” such that “the priming dose is identical to the therapeutically effective dose”, “the priming dose is lower than the therapeutically effective dose”, and the “priming dose is higher than the therapeutically effective dose.” See paragraph 0309. As such, the specification merely discloses that the “priming dose” can be any dose, and the disclosure is far from providing a clear definition encompassed by the required “priming dose”. Hence, the claims fail to particularly point out and distinctly claim the clear metes and bounds pertaining to ascertaining the required “priming dose of the vector.” 
Solely for compact prosecution purpose, the phrase “priming dose” will be interpreted as the first or initial dose. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17, 20-25, and 36-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims require a specific sequential order of method steps should occur such that “the subject is to be administered in a therapeutically effective dose of the vector after the subject exhibits a change in at least one plasma biomarker or cell surface biomarker after the administration of a priming dose of the vector.”
The instant specification at best discloses measurement of CA-125 levels in “patients with recurrent platinum resistant ovarian cancer” “before treatment (baseline) and after three months of treatment with Ad5-PPE-1-3X-Fas-c combined with paclitaxel.” See Example 8.
There is no disclosure whatsoever that a therapeutic dose of Ad5-PPE-1-3X-Fas-c was administered after patients showed a decrease in CA-125 “after the administration of a priming dose of the vector.” 
In addition, the instant specification does not describe that CA-125 is a biomarker for a patient having recurrent glioblastoma or all of the tumor species recited in claim 41. In fact, CA-125 was recognized as a false negative biomarker for glioblastoma. See Tables I and III of Pinto et al. (Diagnostic Cytopathology, 1996, 14:121-125). See also page 124 for the following: “Unfortunately, neither CEA nor CA-125 is of benefit in the primary diagnosis of renal adenocarcinoma, glioblastoma, or lymphoma.”
In view of the foregoing, it is concluded that the instant specification fails to reasonably convey that the instant co-inventors had possession of the subject matter of claims 16-17, 20-25, and 36-43 as of the filing date sought in the instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17, 20-25, 36-41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Breitbart et al. (US 2015/0044280 A1, applicant’s citation) in view of Wilbaux et al. (British Journal of Cancer, 2014, 110:1517-1524).
Breitbart thus teaches a method of treating ovarian cancer comprising intravenously administering a vector of SEQ ID NO:19 (“VB-111”) or ECACC deposit designation 13021201 and further comprising administering one or more of chemotherapeutic agents (e.g., paclitaxel and bevacizumab), “wherein a Fas-chimera gene product encoded by the vector reduces or decreases the size of the tumor or eliminates the tumor in the patient and wherein the tumor is associated with a female gynecological cancer or a metastasis thereof.” See the entire reference including paragraphs 0086, 00127, and claims 108-137. See claims 109, 119-120, 123, and 131-132 copied below, wherein underline has been added for emphasis.

    PNG
    media_image1.png
    62
    411
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    150
    414
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    132
    411
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    272
    416
    media_image4.png
    Greyscale

Breitbart discloses that “VB-111 was administered to six patients, each having fallopian tube or epithelial ovarian cancer for a duration of at least 1 year prior to study entry, at a dose of 3x1012 VPs in combination with paclitaxel at (40 mg or 80 mg) per subject”. (emphasis added). See paragraph 0619.
Breitbart teaches that the combination cancer treatment methods “further comprise determining disease progression in the subject before or after receiving the nucleic acid construct expressing a FAS-chimera protein or the chemotherapeutic agent. In one embodiment, disease progression is determined by measuring size of the tumor. In another embodiment, disease progression is determined by measuring expression of a tumor antigen, e.g., CA-125. In order to determine the disease progression, the subject’s blood and urine are collected prior to the infusion, at the end of the infusion, about three hours after the infusion, and/or about six hours after the infusion of the nucleic acid construct expressing a FAS-chimera gene product.” (emphasis added). See paragraph 0177.
Breitbart also discloses that the tumor treatment effects by VB-111 “may be assessed based on radiological diagnostic tests (such as CT scan) and/or tumor markers (such as blood level of CA-125).” (emphasis added). See paragraph 0087.
Breitbart discloses that “the CA-125 expression level in the subject is reduced at least about 10%,…or at least about 100% after the administration compared to the CA-125 level prior to the administration.” (emphasis added). See paragraph 0104. 
Breitbart discloses that VB -111 cancer treatment effects in clinical trials are determined by evaluating “the response rates defined by RECIST criteria and CA-125 (Gynecological Cancer Intergroup (GCIG) criteria)” (emphasis added). See paragraphs 0245 and 0573.
Regarding the GCIG CA-125 response definition, Breitbart discloses the following in paragraph 0556: “A response according to CA125 has occurred if there is at least 50% reduction in CA125 levels from a pretreatment sample. The response must be confirmed and maintained for at least 28 days. Patients can be evaluated according to CA 125 only if they have a pretreatment sample that is at least twice the upper limit of normal and within 2 weeks prior to starting treatment.” (emphasis added). 
Breitbart teaches that the “first dose” of VB-111 can be of 1x1012 viral particles (VPs) and “the second dose or the subsequent doses” of VB-111 can be 1x1013 VPs at the frequency of “every one week cycle” up to “every six months cycle”, and the dosage “regimen also may be adjusted to provide the optimum desired response” and the therapeutically effective amount “can be determined by pharmacological and pharmacokinetic principles well known in the art.” (emphasis added). See paragraphs 0149-0154.  
Consistent with Breitbart’s disclosure pertaining to CA-125, Wilbaux teaches that “CA-125 is the serum marker established for the post-treatment follow-up of ovarian cancer patients.” (emphasis added). See page 1517.
Wilbaux reports, “Assessment of tumour response to chemotherapy based on CA-125 kinetics would be cheap and helpful in low-resource countries. Monitoring of the declining profile of CA-125 during chemotherapy has been extensively investigated as a way of predicting treatment efficacy.” (emphasis sadded). See page 1518.
Wilbaux thus reports “a quantifiable link between CA-125 kinetics and tumour size changes and the potential prediction of tumour burden based on CA-125 variations.” (emphasis added). See page 1522. 
Wilbaux further illustrates the “quantifiable link” between reduced tumor size upon chemotherapy and reduced CA-125 in Figure 1 as reproduced below.

    PNG
    media_image5.png
    350
    627
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to practice Breitbart’s combination (VB-111 + paclitaxel + bevacizumab) ovarian cancer treatment method that further comprises detecting reduced plasma/blood levels of CA-125 after administering the initial dose of VB-111. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to assess the efficacy of VB-111 for the treated ovarian cancer patient in an economical manner by detecting a reduced level of CA-125 that is indicative of delayed ovarian cancer progression/reduced tumor size and to determine whether the treatment regimen comprising VB-111 is effective for the patient before continuing “subsequent doses” of VB-111 at a therapeutically effective dose, because Breitbart expressly taught that the VB-111-based ovarian cancer treatment method is designed to “further comprise determining disease progression in the subject before or after receiving the nucleic acid construct” by detecting “at least 50% reduction in CA125 levels from a pretreatment sample” of the treated ovarian cancer subject’s blood/plasma, and because detection of “declining profile of CA-125” in the serum during ovarian cancer therapy is “cheap” and “has been extensively investigated as a way of predicting treatment efficacy” as taught by Wilbaux, who also reported a “quantifiable link” between the reduced serum marker CA-125 and reduced ovarian tumor size. 
Since Breitbart expressly suggested 1x1012 viral particles (VPs) as the “first dose” of VB-111 and 1x1013 VPs as “the second dose or the subsequent doses” of VB-111, and since Breitbart also taught that one of ordinary skill in the relevant art can determine therapeutically effective doses and optimal treatment regimen “by pharmacological and pharmacokinetic principles well known in the art”, one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed subject combination ovarian cancer treatment regimen through routine optimization process. 
In view of the foregoing, claims 16-17, 20-25, 36-41, and 43 taken as a whole would have been prima facie obvious before the effective filing date.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17, 20-25, 36-41, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,682,154 B2 in view of Breitbart et al. (US 2015/0044280 A1, applicant’s citation) and Wilbaux et al. (British Journal of Cancer, 2014, 110:1517-1524).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘154 patent claims drawn to a cancer treatment method comprising administering SEQ ID NO:19 (identical to SEQ ID NO:19 claimed in the instant case) and bevacizumab. It would have been obvious to further administer paclitaxel for ovarian cancer treatment and also to further include detection of a reduced serum level of ovarian cancer biomarker CA-125 after an initial dose of SEQ ID NO:19 and before continuing the treatment regimen, because a combination ovarian cancer treatment method comprising SEQ ID NO:19, paclitaxel, and bevacizumab was an art-recognized treatment strategy as evidenced by Breitbart’s disclosure, and because monitoring/detecting a reduced serum level of CA-125 was an art-recognized methodology that is routinely included in ovarian cancer treatment so as to ascertain ovarian cancer progression and efficacy of treatment as evidenced by Breitbart and Wilbaux, whose teachings are described in the §103 rejection above, which is fully incorporated by reference herein thus will not be repeated.

Claims 16-17, 20-25, 36-41, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,383,954 B2 in view of Breitbart et al. (US 2015/0044280 A1, applicant’s citation) and Wilbaux et al. (British Journal of Cancer, 2014, 110:1517-1524).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘954 patent claims drawn to a cancer treatment method comprising administering SEQ ID NO:19 (identical to SEQ ID NO:19 claimed in the instant case) and bevacizumab. It would have been obvious to further administer paclitaxel for ovarian cancer treatment and also to further include detection of a reduced serum level of ovarian cancer biomarker CA-125 after an initial dose of SEQ ID NO:19 and before continuing the treatment regimen, because a combination ovarian cancer treatment method comprising SEQ ID NO:19, paclitaxel, and bevacizumab was an art-recognized treatment strategy as evidenced by Breitbart’s disclosure, and because monitoring/detecting a reduced serum level of CA-125 was an art-recognized methodology that is routinely included in ovarian cancer treatment so as to ascertain ovarian cancer progression and efficacy of treatment as evidenced by Breitbart and Wilbaux, whose teachings are described in the §103 rejection above, which is fully incorporated by reference herein thus will not be repeated.

Claims 16-17, 20-25, 36-41, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,191,848 B2 in view of Breitbart et al. (US 2015/0044280 A1, applicant’s citation) and Wilbaux et al. (British Journal of Cancer, 2014, 110:1517-1524).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘848 patent claims drawn to a cancer treatment method comprising administering SEQ ID NO:19 (identical to SEQ ID NO:19 claimed in the instant case) and bevacizumab. It would have been obvious to further administer paclitaxel for ovarian cancer treatment and also to further include detection of a reduced serum level of ovarian cancer biomarker CA-125 after an initial dose of SEQ ID NO:19 and before continuing the treatment regimen, because a combination ovarian cancer treatment method comprising SEQ ID NO:19, paclitaxel, and bevacizumab was an art-recognized treatment strategy as evidenced by Breitbart’s disclosure, and because monitoring/detecting a reduced serum level of CA-125 was an art-recognized methodology that is routinely included in ovarian cancer treatment so as to ascertain ovarian cancer progression and efficacy of treatment as evidenced by Breitbart and Wilbaux, whose teachings are described in the §103 rejection above, which is fully incorporated by reference herein thus will not be repeated.

Claims 16-17, 20-25, 36-41, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,311,583 B2 in view of Breitbart et al. (US 2015/0044280 A1, applicant’s citation) and Wilbaux et al. (British Journal of Cancer, 2014, 110:1517-1524).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘583 patent claims drawn to a cancer treatment method comprising administering SEQ ID NO:19 (identical to SEQ ID NO:19 claimed in the instant case), bevacizumab, and paclitaxel. It would have been obvious to further include detection of a reduced serum level of ovarian cancer biomarker CA-125 after an initial dose of SEQ ID NO:19 and before continuing the treatment regimen, because monitoring/detecting a reduced serum level of CA-125 was an art-recognized methodology that is routinely included in ovarian cancer treatment so as to ascertain ovarian cancer progression and efficacy of treatment as evidenced by Breitbart and Wilbaux, whose teachings are described in the §103 rejection above, which is fully incorporated by reference herein thus will not be repeated.

Claims 16-17, 20-25, 36-41, and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 23 of copending Application No. 17/602,963 in view of Breitbart et al. (US 2015/0044280 A1, applicant’s citation) and Wilbaux et al. (British Journal of Cancer, 2014, 110:1517-1524).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘963 claims drawn to an ovarian cancer treatment method comprising administering SEQ ID NO:19 (identical to SEQ ID NO:19 claimed in the instant case), bevacizumab, and paclitaxel. It would have been obvious to further include detection of a reduced serum level of ovarian cancer biomarker CA-125 after an initial dose of SEQ ID NO:19 and before continuing the treatment regimen, because monitoring/detecting a reduced serum level of CA-125 was an art-recognized methodology that is routinely included in ovarian cancer treatment so as to ascertain ovarian cancer progression and efficacy of treatment as evidenced by Breitbart and Wilbaux, whose teachings are described in the §103 rejection above, which is fully incorporated by reference herein thus will not be repeated.

Claims 16-17, 20-25, 36-41, and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 113-129 of copending Application No. 17/701,255 in view of Breitbart et al. (US 2015/0044280 A1, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘255 claims drawn to an ovarian cancer treatment method comprising administering EACC deposit number 13021201 (misspelled “12021201” in the ‘255 claims), paclitaxel, and bevacizumab. It would have been obvious to further include detection of a reduced serum level of ovarian cancer biomarker CA-125 after an initial dose of EACC deposit number 13021201 and before continuing the treatment regimen, because monitoring/detecting a reduced serum level of CA-125 was an art-recognized methodology that is routinely included in ovarian cancer treatment so as to ascertain ovarian cancer progression and efficacy of treatment as evidenced by Breitbart and Wilbaux, whose teachings are described in the §103 rejection above, which is fully incorporated by reference herein thus will not be repeated.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635